Citation Nr: 0717255	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
(GSW) residuals of the left buttock, muscle group XVII, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
(GSW) residuals of the left thigh, muscle group XIV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 until 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated July 2001, rendered 
by the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The GSW to the left buttock during service consisted of a 
large irregular "chewed out" wound, involving muscle group 
XVII; there was no evidence of prolonged infection.

2.  The GSW to the left thigh during service consisted of a 
small clean wound on the anterior surface of the left thigh 
just above the knee, involving muscle group XIV; there was no 
evidence of prolonged infection.

3.  The GSW residuals to the left buttock, muscle group XVII, 
are manifested by no more than moderate disability of the 
pelvic girdle and thigh group. 

4.  The GSW residuals to the left thigh, muscle group XIV, 
are manifested by no more than moderate disability of the 
pelvic girdle and thigh group. 

5.  The scars of the left buttock and thigh are not poorly 
nourished, do not cause limitation of function of an affected 
part, do not involve an area of 144 square inches (929 sq. 
cm.), are not unstable, and are not painful on examination. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for GSW residuals to the left buttock, muscle group XVII, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38  C.F.R. § 4.73, Diagnostic Code (DC) 5317 
(2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for GSW residuals to the left thigh, muscle group XIV, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38  C.F.R. § 4.73, Diagnostic Code (DC) 5314 (2006). 

3.  The criteria for a compensable disability evaluation for 
scars of the left buttock and thigh have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118, Diagnostic Codes (DC) 7803-05 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC) 7801-05 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

A.  Factual Background

The veteran asserts that his service-connected gunshot wound 
residuals of the left buttock and thigh are more serious than 
currently evaluated.  

The available service medical records reveal that in 
September 1944 the veteran received a shrapnel wound to the 
left thigh, and in May 1945, he received a shrapnel wound to 
the left buttock.  The wounds were received as a result of 
combat action.  The left thigh wound was described as a small 
clean wound on the anterior surface of the left thigh just 
above the knee.  The treatment was about a month of 
hospitalization after which the wound was noted as well 
healed.  There were no infections or debridement of tissue 
noted.  The left buttock wound was described as a large 
irregular "chewed out" wound.  There were no infections or 
debridement of tissue noted.  The veteran was hospitalized 
for treatment for about a month.  After which, he was 
discharged with the wound noted as well healed.

In July 2001, the veteran underwent a VA examination.  During 
the exam, the veteran noted that because his buttock wound 
was tender, he leaned to his right side which has caused back 
problems.  He also stated that the wound on the left thigh 
was tender.  The wound on the left buttock measured eight 
inches and is located in the inferior gluteal crease starting 
somewhat lateral to the anal area and extending eight inches 
laterally.  The examiner noted that the wound was well healed 
and not particularly tender.  There was a vice like 
indentation as if there were some minimal loss of 
subcutaneous fat, but the examiner stated that it was not 
marked.  On the anterior left thigh, the entry wound was a 
circular three-quarter inch scar located in the lower third 
of the anterior thigh almost midline.  The examiner noted 
that the scar was not cosmetically or functionally 
significant.  Above the scar, there was a thickening in the 
quadriceps muscle group that is approximately four by four by 
one inch.  The examiner noted that it was movable with the 
muscle, and it does not interfere with range of motion of the 
knee or thigh.  This area was not noted as particularly 
tender.  The veteran submitted a statement from his private 
physician who noted that the wounds hindered him from sitting 
evenly which has caused a lumbar spine disability. 

In December 2005, the veteran underwent a second VA 
examination.  The veteran again noted that he cannot sit 
evenly which he believes has caused his back problems.  The 
examiner stated that the veteran did not have any sciatica 
like pain or bowel or bladder problems.  The wound involving 
the left buttock measured eight inches in length.  The 
examiner noted that the wound starts in the peritoneal area 
and extends along the left inferior gluteal fold laterally.  
The scar was noted as well healed and nontender, and when the 
veteran had his hip fully extended, the scar retracted 
slightly making indentations as if there were some slight 
loss of fat or some slight fixation.  This indentation or 
fixation does not restrict range of motion of the hip.  The 
soft tissues adjacent to the scar are well healed.  There was 
no evidence of tissue or neurological changes in that area.   

The wound on the thigh is located anteriorly at the junction 
of the lower one-third of the upper two-thirds above the 
patella area.  It is a circular wound that measures 
approximately two centimeters.  It has a small central 
depression with some slight underlying loss of fat.  The scar 
was noted as nontender and not cosmetically significant.  
There is above the scar an area of thickening in the 
quadriceps muscle group located in the inferior portion that 
leaves an ill-defined indurated area that measures four by 
four by one inch.  The examiner stated that this area is not 
tender and probably represents some retraction of the 
quadricep muscles that occurred at the time of the initial 
injury.  The knee strength did not seem to be impaired.  The 
examiner further noted that there is no evidence, either by 
the veteran's history or through documentation, that he has 
been treated for these wounds since discharge from service.  
The veteran allegedly has a small-retained metallic foreign 
body in the anterior thigh area, and he has been advised that 
this should not be removed.  The examiner stated that, in his 
opinion, the veteran does not have any symptoms associated 
with the presence of a foreign body.

The examiner stated that the injuries to the muscles would 
not be considered to be more than moderate, either in the 
buttock or thigh.  The veteran does not have significant loss 
of power, weakness, fatigue, pain, or impairment of 
coordination or uncertainty of movement, and the examiner 
noted that the scars are not significant.  The examiner 
concluded that he did not find any significant neurological 
or vascular impairment. 

B.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran is currently service-connected for the residuals 
of a gunshot wound of the left buttock and thigh.  Evaluation 
of residuals of gunshot wound injuries includes consideration 
of resulting impairment to the muscles, bones, joints, and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are 
classified as slight, moderate, moderately severe, or severe, 
depending on the type of injury sustained, the history and 
complaints, and objective clinical findings.  For the 
purposes of evaluating muscle injury, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The term "moderate" disability includes through 
and through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  
The term "moderately severe" disability includes through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3).  The term 
"severe" disability includes through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).   

C.  Legal Analysis

1.  Left Buttock, Muscle Group XVII

The veteran is in receipt of a 20 percent evaluation for a 
gunshot wound to the left buttock under DC 5317 and a 
noncompensable rating for the residual scar under DC 7805.  

Under 38 C.F.R. § 4.73, DC 5317, the function of Muscle Group 
XVII is the following: extension of the hip, abduction of the 
thigh, elevation of opposite side of pelvis, and tension of 
fascia lata and iliotibial (Maissiat's) band acting with XIV 
in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia.  The muscles involved 
are pelvic girdle group two which includes the gluteus 
maximus, gluteus medius, and gluteus minimus.  Id.  A slight 
injury to this muscle group warrants a noncompensable rating.  
Id.  A moderate injury to this muscle group is evaluated as 
20 percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id. 
  
The veteran's left buttock gunshot wound scar was initially 
rated under 38 C.F.R. § 4.118, DC 7805, applicable to "scar, 
other," which may be rated based on limitation of the body 
part affected.  During the pendency of the veteran's appeal, 
the criteria for evaluating disabilities of the skin, 
including scars, were changed effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002), codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-05 (2006).  Under the rating 
criteria for scars in effect prior to August 30, 2002, a 10 
percent rating is the only rating assignable under DC 7803 
and DC 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, DCs 7803, 7804 (2001).  Scars may be 
evaluated on the basis of any related limitation of function 
of a bodily part that they affect.  38 C.F.R. 4.118, DC 7805 
(2001).

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area.  38 
C.F.R. § 4.118, DC 7801 (2006).  A deep scar is one 
associated with underlying soft tissue damage.  Id. at Note 
2.  
 
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 
(2006).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under the 
amended DC 7803, superficial, unstable, scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2006). Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2006).

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).

Under the above regulations, the veteran is not entitled to a 
rating in excess of what he is currently receiving, for the 
following reasons.  As noted above, the December 2005 VA 
examiner noted that the muscle disability was not more than 
moderate.  There were no objective findings indicating the 
moderately severe muscle disability required for a higher 
rating because the only scar visible was described as eight 
inches laterally, well-healed, and nontender.  The examiner 
did note that the scar slightly retracted, when the hip was 
fully extended, making indentations as if there were slight 
loss of fat or fixation.  However, the examiner noted that 
the indentation did not restrict range of motion and that the 
soft tissue adjacent to the scar was well healed.  There was 
no evidence of comprise tissue or neurological changes.  The 
examiner added that there was no significant loss of power, 
weakness, fatigue, pain, or impairment of coordination or 
uncertainty of movement.  The examiner concluded that he did 
not find any significant neurological or vascular impairment. 

Therefore, there is no objective findings showing moderately 
severe muscle disability under 38 C.F.R. § 4.56(d)(2).  
Moreover, there is no evidence of debridement, prolonged 
infection, or sloughing of soft parts, prolonged 
hospitalization, or record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  In fact, 
the December 2005 examiner stated that there was no evidence, 
either by the veteran's history or through documentation, 
that he has been treated for these wounds since discharge 
from service.  As stated, the December 2005 examiner noted 
that there was no functional loss as described in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than the current 
20 percent he is receiving for his left buttock gunshot wound 
under DC 5317 or a compensable rating for the associated scar 
under DC 7805, or any other potentially applicable diagnostic 
code.  The benefit of the doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b).

2.  Left Thigh, Muscle Group XIV

The veteran is in receipt of a 10 percent evaluation for a 
gunshot wound to the left thigh under DC 5314 and a 
noncompensable rating for the residual scar under DC 7805.  
Please refer to the above section regarding the rating 
criteria for DC 7805.

Under 38 C.F.R. § 4.73, DC 5314, the function of Muscle Group 
XIV is the following: extension of the knee, simultaneous 
flexion of hip and flexion of knee, and tension of fascia 
lata and iliotibial (Maissiat's) band acting with Muscle 
Group XVII in postural support of body and acting with 
hamstrings in synchronizing hip and knee.  The muscles in 
Group XIV include the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  Ratings in excess of 10 percent are 
provided for moderately severe (30 percent) and severe (40 
percent) muscle injuries.  

Under the above regulations, the veteran is not entitled to a 
rating in excess of what he is currently receiving, for the 
following reasons.  As noted above, the December 2005 VA 
examiner noted that the muscle disability was not more than 
moderate.  There were no objective findings indicating the 
moderately severe muscle disability required for a higher 
rating because the only scar visible was described as two 
centimeters, nontender, and not cosmetically significant.  
The examiner did note that the area above the scar was 
thickened in the quadriceps muscles that leaves an ill-
defined area measured as four by four by one inch, but the 
examiner added that this area was not tender and probably 
represented some retraction of the quadriceps muscles that 
occurred at the time of the initial injury.  Additionally, 
there is no medical evidence of record reflecting any 
restricted range of motion.  The examiner added that there 
was no significant loss of power, weakness, fatigue, pain, or 
impairment of coordination or uncertainty of movement.  The 
examiner concluded that he did not find any significant 
neurological or vascular impairment. 

Therefore, there is no objective findings showing moderately 
severe muscle disability under 38 C.F.R. § 4.56(d)(2).  
Moreover, there is no evidence of debridement, prolonged 
infection, or sloughing of soft parts, prolonged 
hospitalization, or record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  In fact, 
the December 2005 examiner stated that there was no evidence, 
either by the veteran's history or through documentation, 
that he has been treated for these wounds since discharge 
from service.  As stated, the December 2005 examiner noted 
that there was no functional loss as described in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than the current 
10 percent he is receiving for his left thigh gunshot wound 
under DC 5314 or a compensable rating for the associated scar 
under DC 7805, or any other potentially applicable diagnostic 
code.  The benefit of the doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Dec. 2005).  In an October 2006 letter, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for GSW residuals of the 
left buttock, muscle group XVII, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased rating for GSW residuals of the 
left thigh, muscle group XIV, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


